         Case 1:08-cv-00961-PLF Document 232 Filed 11/25/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 08-0961 (PLF)
                                          )
HONEYWELL INTERNATIONAL INC.,             )
                                          )
            Defendant.                    )
__________________________________________)


                                             ORDER

               For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that defendant Honeywell International Inc.’s Motion for Summary

Judgment [Dkt. No. 204] is DENIED, and it is

               FURTHER ORDERED that the parties shall meet and confer and submit a joint

status report on or before December 18, 2020 proposing next steps and a supporting schedule.

Serious consideration should be given to mediation or settlement discussions with a court-

appointed mediator or magistrate judge in lieu of trial.

               SO ORDERED.



                                                          /s/
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge

DATE: November 25, 2020
